Exhibit 10.2



REGISTRATION RIGHTS AGREEMENT



     THIS REGISTRATION RIGHTS AGREEMENT, dated as of October 14, 2008 (this
“Agreement”), is by and between INTEGRATED BIOPHARMA, INC., a Delaware
corporation (the “Company”), and each of the investors whose names appear on the
signature pages hereof. Such investors are each referred to herein as an
“Investor” and, collectively, as the “Investors”.
 
          The Company has agreed, on the terms and subject to the conditions set
forth in the First Amendment to Amended and Restated Securities Purchase
Agreement and 8% Senior Secured Notes, dated as of the date hereof (the
“Amendment”), between the Company and the Investors, to issue to the Investors
Warrants (the “Warrants”) exercisable for the Company’s Common Stock, par value
$0.002 per share (the “Common Stock”).

     

     In order to induce the Investors to enter into the Amendment, the Company
has agreed to provide certain registration rights with respect to the resale of
the shares of Common Stock that are issuable to the Investors upon the exercise
of the Warrants.
 

     In consideration of the Investors entering into the Amendment, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:



      1 .     DEFINITIONS.



     (a)     Defined Terms. When used herein, the terms below shall have the
respective meanings indicated:

     

“Amendment” has the meaning set forth in the recitals to this Agreement.



“Common Stock” has the meaning set forth in the recitals to this Agreement.



“Company” has the meaning set forth in the preamble to this Agreement.



“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.



        “Exercise Price” has the meaning given to such term in the Warrants.

 

        “Filing Date” means the date on which the Registration Statement is
filed with the Commission.

       

        “Filing Deadline” means thirty (30) days from the date hereof.

 

--------------------------------------------------------------------------------



 

        “Holder” means any Person owning or having the right to acquire any
Registrable Securities.

 

        “Investor” and “Investors” have the meanings set forth in the preamble
to this Agreement.

 

        “Market Price” has the meaning given to such term in the Warrants.

 

        “Registrable Securities” means (i) all of the shares of Common Stock
that are issuable to the Holders upon the exercise of the Warrants, and (ii) all
shares of capital stock issued or issuable from time to time (with any
adjustments) in replacement of, in exchange for or otherwise in respect of such
shares of Common Stock.

 

        “Registration Deadline” means ninety (90) days after the Closing Date.

 

        “Registration Default Payment Amount” means the greater of (x) $8,000
and (y) two percent (2.0%) of the product of the Market Price determined as of
the date on which such Registration Default Payment Amount is due multiplied by
the aggregate number of Registrable Securities.

 

        “Registration Period” has the meaning set forth in Section 2(f) of this
Agreement.

 

        “Registration Statement” means a registration statement or statements
prepared in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act (“Rule 415”) or any successor rule providing for the offering
of securities on a continuous or delayed basis.

 

        “Securities Purchase Agreement” means the Amended and Restated
Securities Purchase Agreement, dated as of February 21, 2008, by and between the
Company and the Investors.

 

        “Warrants” has the meaning set forth in the recitals to this Agreement.



(b)     Terms Defined in Securities Purchase Agreement. Any capitalized term
used but not defined herein has the meaning specified in the Securities Purchase
Agreement.



(c)     Usage. All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement.

     

2 .      REGISTRATION.



     (a )     Filing of Registration Statement. On or before the Filing
Deadline, the Company shall prepare and file with the Commission a Registration
Statement on Form S-3 as a “shelf” registration statement under Rule 415
covering the resale of one hundred twenty-five percent (125%) of the number of
shares of Common Stock that would then be issuable if all of the Warrants

 

2

 

--------------------------------------------------------------------------------



 

were exercised at the Exercise Price then in effect. Such Registration Statement
shall state, to the extent permitted by Rule 416 under the Securities Act, that
it also covers such indeterminate number of additional shares of Common Stock as
may become issuable in order to prevent dilution resulting from stock splits,
stock dividends or similar events.

     
     (b)     Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within three (3) Business Days after the Company learns that no
review of such Registration Statement will be made by the staff of the
Commission or that the staff of the Commission has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement as soon as possible after the
submission of such request.



     (c)     Registration Default. If (i) the Registration Statement is not
filed on or before the Filing Deadline or declared effective by the Commission
on or before the Registration Deadline, (ii) after a Registration Statement has
been declared effective by the Commission, sales of Registrable Securities
(other than such Registrable Securities as are then freely saleable pursuant to
Rule 144) cannot be made by a Holder under a Registration Statement for any
reason not within the exclusive control of such Holder or (iii) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 3(i), is not filed on or
before the date required thereby (each of the foregoing clauses (i), (ii) and
(iii) being referred to herein as a “Registration Default”), the Company shall
pay each Holder an amount of cash equal to such Holder’s pro rata share (based
on the number of Registrable Securities then held by or issuable to such Holder)
of the Registration Default Payment Amount and, for each thirty (30) day period
thereafter that such Registration Default remains uncured, an additional cash
payment equal the Registration Default Payment Amount (pro rated for any period
of less than thirty (30) days). The first payment required to be made by the
Company under this Section 2(c) shall be made within five (5) Business Days
following the date on which a Registration Default first occurs and subsequent
payments shall be made on the earlier of (A) the last day of each thirty (30)
day period in which such Registration Default is continuing and (B) the date on
which such Registration Default is cured (or, if any such day is not a Business
Day, on the Business Day immediately following such day). Any such payment shall
be in addition to any other remedies available to each Holder at law or in
equity, whether pursuant to the terms hereof or otherwise.



     (d)     Allocation of Registered Shares. The initial number of the
Registrable Securities included in any Registration Statement and each increase
in the number thereof included therein shall be allocated pro rata among the
Holders (based on the number of Registrable Securities then held by or issuable
to each Holder) at the time the Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the Commission. In the event that a Holder sells or otherwise transfers any of
such Holder’s Registrable Securities, each transferee shall be allocated the
portion of the then remaining number of Registrable Securities included in such
Registration Statement and allocable to such Holder.

 

3

 

--------------------------------------------------------------------------------





     (e)     Registration of Other Securities. During the period beginning on
the date hereof and ending on the Effective Date, the Company shall refrain from
filing any registration statement (other than (i) a Registration Statement filed
hereunder or (ii) a registration statement on Form S-8 with respect to stock
option plans and agreements and stock plans currently in effect and disclosed in
the Securities Purchase Agreement or the schedules thereto). In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement filed by the Company on behalf of the Holders pursuant to
the terms hereof.



     (f)     Registration Period. The Company will maintain the effectiveness of
each Registration Statement filed pursuant to this Agreement until the date on
which all of the Registrable Securities remaining to be sold under such
Registration Statement (in the reasonable opinion of counsel to the Company) may
be immediately sold to the public under Rule 144 under the Securities Act or any
successor provision (the period beginning on the Registration Deadline and
ending on the earliest to occur of clause (i) or (ii) above being referred to
herein as the “Registration Period”) or until such later date as the Company
shall determine.

3.     ADDITIONAL COVENANTS OF THE COMPANY.



     In addition to performing its obligations hereunder, including, without
limitation, those pursuant to Section 2 above, the Company shall, with respect
to each Registration Statement:



     (a )     prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act or to maintain the effectiveness of such
Registration Statement during the Registration Period, or as may be reasonably
requested by a Holder in order to incorporate information concerning such Holder
or such Holder’s intended method of distribution;
 

     (b)     as soon as practicable following the Closing, take all steps
necessary and otherwise use its best efforts to secure the listing on the
Principal Market of the Registrable Securities, and at any Holder’s request,
provide such Holder with reasonable evidence thereof;
 
     (c)     so long as a Registration Statement is effective covering the
resale of the applicable Registrable Securities owned by a Holder, furnish to
each Holder such number of copies of the prospectus included in such
Registration Statement, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such Holder
may reasonably request in order to facilitate the disposition of such Holder’s
Registrable Securities;



     (d)     use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;

 

4

 

--------------------------------------------------------------------------------



 


 
     (e)     notify each Holder immediately after becoming aware of the
occurrence of any event (but shall not, without the prior written consent of
such Holder, disclose to such Holder any facts or circumstances constituting
material non-public information) as a result of which the prospectus included in
such Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as practicable prepare and
file with the Commission and furnish to each Holder a reasonable number of
copies of a supplement or an amendment to such prospectus as may be necessary so
that such prospectus does not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;
 
     (f)     use commercially reasonable efforts to prevent the issuance of any
stop order or other order suspending the effectiveness of such Registration
Statement and, if such an order is issued, to use commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible time and to
notify each Holder in writing of the issuance of such order and the resolution
thereof;
 
     (g)     furnish to each Holder, on the date that such Registration
Statement, or any successor registration statement, becomes effective, a letter,
dated such date, signed by outside counsel to the Company and addressed to such
Holder, confirming such effectiveness and, to the knowledge of such counsel, the
absence of any stop order;



     (h)     permit counsel for each Holder to review such Registration
Statement and all amendments and supplements thereto, and any comments made by
the staff of the Commission and the Company’s responses thereto, within three
(3) Business Days prior to the filing thereof with the Commission (or, in the
case of comments made by the staff of the Commission, within a reasonable period
of time following the receipt thereof by the Company); and



     (i)     subject to Section 2(f), in the event that, at any time, the number
of shares available under the Registration Statement is insufficient to cover
one hundred twenty five percent (125%) of the number of shares of Common Stock
that would then be issuable if all of the Warrants were exercised at the
Exercise Price then in effect, the Company shall promptly amend such
Registration Statement or file a new registration statement, in any event as
soon as practicable, but not later than the tenth (10th) day following notice
from a Holder of the occurrence of such event, so that such Registration
Statement or such new registration statement, or both, covers no less than one
hundred fifty percent (150%) of the number of shares of Common Stock that would
then be issuable if all of the Warrants were exercised at the Exercise Price
then in effect. The Company shall use its best efforts to cause such amendment
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof. Any Registration Statement filed pursuant to this
Section 3(i) shall state that, to the extent permitted by Rule 416 under the
Securities Act, such Registration Statement also covers such indeterminate
number of additional shares of Common Stock as may become issuable in order to
prevent dilution resulting from stock splits, stock dividends or similar events.
Unless and until such amendment or new Registration Statement becomes effective,
each Holder shall have the rights described in Section 2(c).

 

5

 

--------------------------------------------------------------------------------





4.      OBLIGATIONS OF EACH HOLDER.



     In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:



     (a )     within three (3) Business Days after receipt of written request
from the Company, furnish to the Company in writing such information regarding
itself and the intended method of disposition of such Registrable Securities as
the Company shall reasonably request in order to effect the registration
thereof;
 
     (b )     upon receipt of any notice from the Company of the happening of
any event of the kind described in Sections 3(e) or 3(f), immediately
discontinue any sale or other disposition of such Registrable Securities
pursuant to such Registration Statement until the filing of an amendment or
supplement as described in such Section 3(e) or withdrawal of the stop order
referred to in such Section 3(f), and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;
 
     (c)     to the extent required by applicable law, deliver a prospectus to
the purchaser of such Registrable Securities;
 
     (d)     promptly notify the Company when it has sold all of the Registrable
Securities beneficially owned by it; and
 

     (e)     notify the Company in the event that any information supplied by
such Holder in writing for inclusion in such Registration Statement or related
prospectus contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in light of the circumstances then existing.

 

5.      INDEMNIFICATION.

     In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:



     (a )     The Company shall indemnify and hold harmless each Holder, the
officers, directors, employees, agents and representatives of such Holder, and
each person, if any, who controls such Holder within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages,
liabilities or reasonable out-of-pocket expenses (whether joint or several)
(collectively, including reasonable legal expenses or other expenses reasonably
incurred in connection with investigating or defending same, “Losses”), insofar
as any such Losses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in such Registration
Statement under which such Registrable Securities were registered, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Subject to the provisions of Section 5(c), the Company will
reimburse such Holder, and each such officer, director, employee, agent,
representative or controlling person, for any reasonable legal expenses or other
out-of-pocket expenses (promptly as such expenses are

 

6

 

--------------------------------------------------------------------------------



 

incurred) by any such entity or person in connection with investigating or
defending any Loss; provided, however, that the foregoing indemnity shall not
apply to amounts paid in settlement of any Loss if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be obligated to indemnify any person for any
Loss to the extent that such Loss arises out of or is based upon (i) any
omission to state a material fact required to be stated therein or necessary to
make statements therein not misleading that conforms in all material respects to
written information furnished by such person expressly for use in such
Registration Statement or (ii) a failure of such person to deliver or cause to
be delivered the final prospectus contained in the Registration Statement and
made available by the Company, if such delivery is required by applicable law.
 
     (b )     Each Holder who is named in such Registration Statement as a
selling shareholder, acting severally and not jointly, shall indemnify and hold
harmless the Company, the officers, directors, employees, agents and
representatives of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any Losses insofar as any such Losses arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact stated therein or any
omission to state a material fact required to be stated therein or necessary to
make statements therein not misleading that conforms in all material respects to
written information furnished by such person expressly for use in such
Registration Statement. Subject to the provisions of Section 5(c), such Holder
will reimburse any reasonable legal or other expenses (promptly as such expenses
are incurred) by the Company and any such officer, director, employee, agent,
representative, or controlling person, in connection with investigating or
defending any such Loss; provided, however, that the foregoing indemnity shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of such Holder (which consent shall not be
unreasonably withheld); and provided, further, that, in no event shall any
indemnity under this Section 5(b) exceed the amount of the net proceeds
resulting from the sale of Registrable Securities by such Holder under such
Registration Statement.
 
     (c )     Promptly after receipt by an indemnified party under this Section
5 of notice of the commencement of any action or proceeding (including any
governmental action or proceeding), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding. The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability

 

7

 

--------------------------------------------------------------------------------



 

that it may have to any indemnified party otherwise than under this Section 5 or
with respect to any other action or proceeding.
 
     (d )     In the event that the indemnity provided in Sections 5(a) or 5(b)
is unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).
 
     (e)     The obligations of the Company and each Holder under this Section 5
shall survive the completion of any offering or sale of Registrable Securities
pursuant to a Registration Statement under this Agreement, or otherwise.
 

6.      RULE 144 SALES.
 

     With a view to making available to each Holder the benefits of Rule 144 and
any other similar rule or regulation of the Commission that may at any time
permit such Holder to sell securities of the Company to the public without
registration, the Company agrees to furnish to such Holder, so long as such
Holder owns any Registrable Securities, promptly upon written request (i) a
written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144 and the Exchange Act, (ii) to the extent not
publicly available through the Commission’s EDGAR database, a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the Commission, and (iii) such other
information as may be reasonably requested by such Holder in connection with
such Holder’s compliance with any rule or regulation of the Commission which
permits the selling of any such securities without registration.

 

8

 

--------------------------------------------------------------------------------



 

7.      MISCELLANEOUS.
 
     (a )     Expenses of Registration. Except as otherwise provided in the
Securities Purchase Agreement, all reasonable expenses, other than underwriting
discounts and commissions and fees and expenses of counsel and other advisors to
each Holder, incurred in connection with the registrations, filings or
qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, the
fees and disbursements of counsel for the Company, and the fees and
disbursements incurred in connection with the letter described in Section 3(g),
shall be borne by the Company.


     (b )     Amendment; Waiver. Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least a
majority of the Registrable Securities then held by or issuable to all Holders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 

     (c)     Notices. Any notice, demand or request required or permitted to be
given by the Company or a Holder pursuant to the terms of this Agreement shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:



                If to the Company:

     

               Integrated BioPharma, Inc.
               225 Long Avenue

               Hillside, New Jersey 07205
               Attn: Chief Executive Officer
               Tel: (973) 926-0816
               Fax: (973) 926-1735



               With a copy (which shall not constitute notice) to:



               Greenberg Traurig, LLP
               200 Park Avenue
               New York, New York 10023
               Attn: Andrew H. Abramowitz
               Tel: (212) 801-9200

               Fax: (212) 801-6400



and if to a Holder, to such address for the Holder as provided by such Holder
under the Securities Purchase Agreement, or as shall be designated by the Holder
in writing to the other parties hereto in accordance with this Section 7(c).

 

9

 

--------------------------------------------------------------------------------





(d)     Assignment. Upon the transfer of any Registrable Securities by a Holder,
the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable law and the requirements of the Securities
Purchase Agreement.

(e)     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall be deemed one
and the same instrument. Any executed signature page delivered by facsimile or
e-mail transmission shall be binding to the same extent as an original executed
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto.

(f)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.



(g)     Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.



(h)      Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof,
superseding all prior agreements and understandings, whether written or oral,
between or among the parties hereto.

(i)      Headings. The headings in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

(j)      Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.



[Signature Page to Follow]

 

10

 

--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.

     

INTEGRATED BIOPHARMA, INC.



By:      _______________________________

           Name:

           Title:
 
 

IMPERIUM MASTER FUND, LTD.
 



By:     _______________________________
          Maurice Hryshko, Esq.

          General Counsel

 

JOHN MICHAELSON



_______________________________



JED FAMILY TRUST



By:      _______________________________
          Jeff Devers.
          Trustee



MARK AIN



_______________________________

